Citation Nr: 9925628	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  95-09 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for defective hearing.  

3.  Entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder, to include post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1966 to 
May 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision from the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board remanded the issue of entitlement to service 
connection for a psychiatric disorder, to include PTSD in 
March 1997 for further development.  It was noted in the 
Board remand that the veteran had, in a VA Form 9, 
specifically limited his appeal to the issue of a psychiatric 
disorder.  

The remand instructed the RO to ask the veteran whether he 
was pursuing the issues of service connection for defective 
hearing or pes planus.  The RO sent a notice to the veteran 
in March 1997 asking this question, and, in December 1997, 
the veteran indicated that he wanted to continue his appeals 
of service connection for pes planus and hearing.  The case 
has since been returned to the Board for further appellate 
review.  In light of the above, the issues of service 
connection for pes planus and defective hearing are before 
the Board and shall be addressed in this decision.  


FINDINGS OF FACT

1.  The claim for entitlement to service connection for pes 
planus is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.

2.  The claim for entitlement to service connection for 
defective hearing is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

3.  All available relevant evidence necessary for an 
equitable disposition of the veteran's claim of service 
connection for a chronic acquired psychiatric disorder to 
include PTSD has been obtained by the RO.  

3.  The record does not establish that the veteran engaged in 
combat in service.

4.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service.  

5.  Competent VA medical evidence has established an 
etiologic nexus between a chronic, variously diagnosed 
psychiatric disorder and active duty.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for pes 
planus is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The claim of entitlement to service connection for 
defective hearing is not well grounded.  
38 U.S.C.A. § 5107(a).  

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).  

4.  A chronic, variously diagnosed psychiatric disorder was 
incurred in active service.  38 U.S.C.A. §§ 1110, 38 C.F.R. 
3.303(d) (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for 
Pes Planus and Defective Hearing.

Factual Background
Pes Planus

Service medical records show no complaints of foot trouble in 
December 1965 prior to the veteran's entry into active 
service.  Nor was a complaint of foot trouble noted during an 
examination in June 1968.  Treatment notes from August 1968 
noted a complaint of sore feet.  The veteran was restricted 
from prolonged marching or standing.  No abnormalities were 
noted regarding the veteran's feet on his discharge 
examination in April 1969.  

The veteran submitted an application, in pertinent part, for 
service connection of pes planus in November 1993.  

In November 1993 the veteran was seen at the VA Ambulatory 
Care Clinic (VAACC) in Riviera Beach, Florida with multiple 
complaints.  It was noted that the veteran had a history of 
flat feet (heel spurs).  

The veteran returned to the VAACC in March 1994 with 
complaints of foot pain and a reported history of flat feet 
and heel spurs.  It was noted that the veteran reported a 
history of flat feet since his service in the Marine Corps 
and that he had been experiencing heel pain for the last four 
to five years.  On examination, the veteran reported pain 
primarily in the heel on occasion that was worse when he 
first got up and walked on it.  No specific diagnosis 
regarding the veteran's feet was rendered.  

Defective Hearing

Service medical records show that the veteran complained of 
hearing loss in December 1965 prior to his entry into active 
service.  Complaints of tinnitus were noted in January 1968.  
Physical examination found the tympanic membranes to be 
intact.  The veteran again reported a history of hearing loss 
in June 1968.  On examination in April 1969, an audiometer 
was performed, and the veteran's auditory acuity was noted as 
being normal.  No diagnosis regarding the veteran's hearing 
or ears was made.  

Post-service medical treatment notes from the VAACC note, in 
pertinent part, a complaint of hearing problems in November 
1993.  No diagnosis regarding the veteran's hearing or ears 
was made.  There is no other documentation in the record 
specifically regarding the appellant's hearing.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  


The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  

Continuity of symptomatology is required where the condition 
noted during service or in the presumptive period is not 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claims of entitlement to service connection for pes 
planus and for defective hearing must be denied as not well 
grounded.  

The veteran has failed to establish proof that he has been 
currently diagnosed with a current foot condition or a 
current hearing impairment.  There is no available evidence 
indicating that the veteran has been diagnosed with either a 
hearing impairment or a foot condition.  

Post-service medical records show only one notation of a 
complaint of hearing problems in a November 1993 treatment 
note from the VAACC in Riviera Beach, Florida.  No diagnosis 
of a hearing disorder was noted in this treatment note.  
There are no other post-service medical records indicating 
treatment for or a diagnosis of a current hearing impairment.  

Regarding his alleged pes planus, treatment notes from the 
VAACC in Riviera Beach noted a history of flat feet (heel 
spurs) in November 1993 and noted complaints of foot pain in 
March 1994.  However, no current diagnosis of a foot problem 
was actually noted.  Furthermore, the record is devoid of any 
other documentation regarding the veteran's alleged pes 
planus or other foot disorder.  

Because the veteran has failed to establish proof of a 
current diagnosis or disability of pes planus or defective 
hearing, the Board finds that his claims of entitlement to 
service connection of pes planus and entitlement to service 
connection for defective hearing must be denied as not well 
grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992);  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(holding that veteran was not entitled to service connection 
where there was a total lack of evidence of any hypertension 
existing since service).  

The veteran's own opinions and statements of a current 
disability will not suffice to well-ground his claim.  While 
a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a 
current diagnosis or disability of the feet and has not 
presented probative medical evidence of a current diagnosis 
or disability regarding his hearing.  Consequently, the Board 
concludes that the veteran's claims of entitlement to service 
connection for pes planus and defective hearing are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen these particular claims.  See Graves v. 
Brown, 8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claims for service connection of pes planus 
and service connection for defective hearing are not well 
grounded, the doctrine of reasonable doubt has no application 
to these issues.  


II.  Entitlement to service connection 
for a chronic, variously diagnosed 
psychiatric disorder, to include PTSD.

Factual Background

Service medical records show no specific diagnosis or 
notation of complaints of a psychiatric disorder.  

Service records show that the veteran served in the Republic 
of Vietnam for one year and 27 days.  More specifically, they 
show that he arrived in Da Nang on March 31, 1967 and 
departed Da Nang on April 22, 1968.  Records show that the 
veteran served primarily as a radio repairman in the 
Maintenance Company (MaintCo), Force Logistic Support Group 
Alpha (FLSG-A), 3d Service Battalion (3dServBn), Force 
Logistic Command (FLC) starting on April 2, 1967.  On 
February 17, 1968, service records indicate that the veteran 
was transferred to Hawaii and was transferred  back to Du 
Nang on February 25, 1968.  These records show that he 
continued to serve in FLSC-A until April 22, 1968 as a radio 
repairman.  

The veteran's DD Form 214 shows that the veteran received the 
National Defense Service Medal, the Vietnamese Service Medal 
with "3*", the Vietnamese Campaign Medal with device, and 
the Good Conduct Medal.  

In November 1993 the veteran submitted a claim for, in 
pertinent part, service connection of PTSD.  

Post-service medical records show psychiatric treatment from 
Dr. M.C. from November 1993 to March 1996.  On his initial 
consultation with Dr. M.C., the veteran was noted as 
complaining of depression and agitation.  He reported that he 
was forgetting things and was being harassed at work by his 
supervisor.  The veteran reported a history of a motorcycle 
crash in 1969.  He was noted as reporting spending 13 months 
in the combat zone in Vietnam.  On examination, the veteran 
appeared depressed, tense, confused, and anxious.  The 
veteran was diagnosed with depressive disorder not otherwise 
specified (NOS), chronic stress, and PTSD.  

On November 17, 1993, the veteran was seen at the VAACC, 
Riviera Beach, Florida with complaints of anxiety, 
nightmares, job changes, and a temper problem.  The veteran 
was noted as reporting that he was being treated for work-
related stress by Dr. M.C.  The veteran reported nightmares 
of Vietnam and of the post office where he was currently 
working.  He was noted as denying flashbacks and intrusive 
thoughts.  The veteran reported that he would avoid movies 
and television programs about the military.  The veteran was 
noted as denying survivor guilt, exaggerated startle 
response, and hypervigilance.  

On examination, the veteran's mood was anxious and his affect 
was depressed.  It was concluded that there was no evidence 
of a thought disorder or of a psychoses.  The appellant was 
diagnosed with a passive aggressive personality disorder and 
symptoms of PTSD.  

In a follow-up note dated November 23, 1993, Dr. M.C. noted 
symptoms of depression, tension, and anxiety.  It was again 
noted that the veteran reported feeling harassed by his 
employer.  

On follow-up with Dr. M.C. in December 1993 the veteran 
reported feeling like he was in a dream-like state and that 
he was unable to concentrate.  He also reported more problems 
with his employer at work.  Also noted were complaints of 
having problems with concentration and keeping on track.  




On December 23, 1993, Dr. M.C. submitted a letter summarizing 
his evaluation of the veteran during his initial visit on 
November 15, 1993.  He listed the diagnoses as being a 
depressive disorder (NOS) and chronic stress.  

In an addendum also dated December 23, 1993, Dr. M.C. noted 
that the veteran was continuing to experience symptoms of 
recurrent and intrusive thoughts of his past stressful 
events.  He reported that the veteran had experienced dreams 
of living in Vietnam and that he would experience the heat 
and odor associated from Vietnam and that he would awaken 
from such dreams thinking of mortar attacks.  He noted that 
the veteran would experience an anxiety reaction with 
increased pulse rate, shortness of breath and sweats.  He 
also noted that the veteran was experiencing hyper alertness, 
difficulty responding with emotion to some human beings, 
avoidance of conversation about his feelings towards Vietnam, 
sleep disturbance secondary to nightmares, and difficulty 
concentrating.  Dr. M.C. concluded that the veteran met the 
diagnostic criteria for PTSD.  

In a progress note dated December 30, 1993, Dr. M.C. noted 
that the veteran was complaining of nightmares, anxiety, 
increased pulse, and dyspnea.  Progress notes through March 
1996 from Dr. M.C. show notation of such symptoms as well as 
depression, feelings of anger, tachycardia, fatigue, 
hypervigilance, and social withdrawal.  A diagnosis of 
chronic PTSD was noted in March 1995.  

Post-service medical records also show treatment from D.W.B., 
a Licensed Clinical Social Worker (L.C.S.W.).  In a letter 
dated from January 1995, D.W.B. noted that the veteran had 
presented himself with the presenting problem of dealing 
effectively with domestic issues.  It was noted that marital, 
child rearing, and other family responsibilities had created 
a great deal of confusion and had resulted in depression and 
anxiety.  


Mr. D.W.B. noted that after some work with the veteran, it 
became apparent that the veteran suffered from the long-term 
effects of a childhood trauma in the form of parental abuse, 
resulting in inappropriate changes later in life.  It was 
noted that the veteran reported stresses resulting from 
unfair or unequal treatment from superiors in the military 
and his current job at the Post Office.  He reported that 
these stressors resulted in the veteran becoming confused, 
depressed, and anxious.  

In February 1995 the veteran reported hearing an announcement 
regarding enemy attacks during his flight into Vietnam which 
he interpreted as being an actual air attack.  He reported a 
history of mortar and rocket attacks on his base at Phu Bai, 
one of which landed 20 feet from his "hutch."  He reported 
that shrapnel from that mortar got embedded in the ground 
next to one of his friends and had hit some of his personal 
belongings.  The veteran reported hearing a siren go off in a 
neighboring unit and hearing someone calling his name, asking 
him whether he should turn on the siren.  He reported being 
woken by the "105 howitzer group" firing at enemy targets.  
He also reported driving by a hole in the ground that had 
been a bunker.  

Other stressors reported were seeing what happened to a 
fellow Marine inside a bunker after a mortar landed in it.  
He reported that enemy fire had hit a plane during a flight 
he was on to Da Nang.  He stated that he had switched seats 
and that the person who had taken his previous seat was 
injured by the enemy fire.  The veteran also reported feeling 
the constant harassment of officers.  The veteran did not 
specify any dates in this account.  

In February 1995, Dr. M.C. submitted a statement concluding 
that the appellant had PTSD due to traumatic experience of 
Vietnam combat and that he had experienced events in which he 
was in danger of losing his life and that he was aware of 
comrades who were killed.  Dr. M.C. went on to document the 
various symptoms of PTSD from which the appellant was 
suffering.  





In April 1995, the veteran submitted a statement in which he 
reported that a fellow Marine was killed while on guard duty 
in February, March, or April of 1967.  He reported that two 
mortar rounds hit the new chapel in April or May of 1967; a 
rocket into the 1st Marine Division area in June or July of 
1967; and being on constant alert due to the Tet Offensive 
between September 1967 and February 1968.  The veteran also 
generally repeated some of the previously alleged stressors 
without actually dating them.  The veteran specified that he 
did not know the name of the Marine who had been killed and 
wrote that he had served in another section.  

In March 1996, Dr. M.C. submitted an addendum to his February 
1995 statement stating that the appellant was continuing to 
suffer from PTSD related to his military service in Vietnam 
and that he had a permanent partial impairment as a result of 
this.  Dr. M.C. enumerated the various symptoms manifested by 
the appellant relating to his PTSD.  

In June 1996 the appellant underwent a VA examination for 
PTSD.  The appellant acknowledged that he had not been in the 
combat zone.  However, he reported that his location was 
frequently shelled and that they often had to go to different 
units to pick up and replace broken equipment.  It was noted 
that his primary complaints of duty involved harassment of 
officers and upper staff.  

He reported a history of conflict between the enlisted men 
and the officers and described one incident where the 
enlisted men fired gun shots in the compound and throwing 
grenades at officers without the pins pulled out.  He 
reported that his unit lost at least one person but that he 
did not actually witness it and did not actually know the 
person who was killed.  The appellant reported nightmares and 
difficulty sleeping.  Based on his examination of the 
appellant, the examining physician concluded that the 
appellant had a paranoid personality disorder.  He did not 
diagnose the appellant with PTSD.  

During a second VA examination conducted in June 1996, the 
appellant reported a history of stressors in Vietnam 
including mortar and rocket attacks (one of which damaged the 
chapel); the death of one member of his unit from mortar 
fire; being woken up while on guard duty by a siren and 
another soldier asking if he should sound the alarm; some 
sniper fire upon the base; nightly artillery fire; and 
difficulty between the enlisted men and the officers.  

On examination, the appellant reported a history of 
nightmares of Vietnam and its smells; losing his temper 
easily with his wife and children; avoiding movies about war, 
particularly Vietnam; and auditory and visual hallucinations.  
The examiner noted depression and anxiety on examination.  He 
concluded that the appellant had a developmental problem that 
had been exacerbated by life experience, including Vietnam.  
The examiner diagnosed the appellant with dysthymic disorder, 
primary with mild somatization, and PTSD, as a marginal 
adverse influence on his primary emotional condition.  

In August 1997 the veteran submitted a statement in which he 
reported feeling suicidal prior to going to Vietnam.  The 
veteran again related his feeling like his plane was about to 
be shot down by enemy attack and specified that this was in 
May 1967.  The veteran reported that that his personal 
effects had been damaged by shrapnel from a mortar attack 
some time during the time period between July and October of 
1967.  The veteran reported that a fellow Marine serving with 
the veteran in FLSG-A had been killed when a mortar landed in 
the bunker with him.  

The veteran reported in his August 1997 statement that the 
1st Marine Division had arrived in Phu Bai in December 1967.  
The veteran reported that after a night of mortar and rocket 
attacks, he had gone over to check on his uncle who was 
reportedly in the 1st Marine Division.  The veteran reported 
that during late 1967 or early 1968 the chapel sustained two 
rounds from a mortar attack through the steeple.  The veteran 
again reported other stressful incidents which he had 
previously reported but without specifying which month they 
had occurred in.  

In December 1997, the veteran submitted another statement 
relating stressful events that occurred to him in Vietnam.  
The veteran did not specify the months or years in which 
these alleged stressors occurred in this statement.  The 
veteran reported some incidents which he had previously 
reported and neglected to mention other events which he had 
earlier mentioned.  He wrote about his thoughts of suicide 
prior to going to Vietnam, his fear of being shot down during 
his flight, the turning on of the siren while he was on duty, 
and the harassment he experienced at the hands of his 
superiors in Vietnam.  

The veteran did not specify other stressors which he had 
previously referred to, including the mortar attacks on the 
1st Marine Division, the damage to the chapel, and the death 
of the Marine.  He also referred to an alleged stressor which 
he had not previously mentioned.  The veteran reported that 
the squad he was in came across some Vietnamese pedestrians 
and started throwing C-ration cans of food to them.  The 
veteran stated that when he made an effort to control the 
group and prevent "further incidents," he was threatened 
with bodily harm and injury.  The veteran did not specify the 
date of this alleged stressor.  

The claimant underwent VA examinations in October 1998 for 
PTSD.  The record indicates that both examiners reviewed the 
appellant's file.  At the VA examination conducted by Dr. 
T.E., the appellant reported feeling constantly afraid and 
concerned about shelling.  He also reported being concerned 
about enemy aircraft attacking a plane he was riding in.  The 
appellant denied having actual combat experience and denied 
ever being wounded.  The appellant was noted as reporting 
that he was harassed by officers and did not appreciate the 
military's policy of not to fire until fired upon.  The 
appellant reported anger, some difficulty with concentration, 
hypervigilance, startle response, and episodes of depression.  

On examination, the examining physician noted that the 
appellant had a lifelong history of considering his 
environment hostile and alien to him and that this lifelong 
style could be characterized as a personality disorder.  The 
examiner diagnosed the appellant with a chronic, generalized 
anxiety disorder, chronic dysthymic disorder (presently 
asymptomatic), and a personality disorder, NOS.  

The examiner concluded that there was no doubt that the 
appellant's experience in Vietnam was a very bad and anxiety 
provoking event due to increased amounts of stress brought on 
by the war.  He also concluded that the war may have been an 
aggravating factor.  

At the other October 1998 VA examination conducted by Dr. 
F.V.L., the appellant was noted as reporting recurrent rocket 
and mortar attacks on his unit in Phu Bai, destroying 
structures and killing a Marine in one instance.  He also 
reported violent antagonisms between the enlisted men and the 
officers.  The appellant reported experiencing intrusive 
thoughts about Vietnam, recurrent traumatic dreams of 
Vietnam, frequent episodes of emotionally and cognitively 
reliving his experience in Vietnam.  He reported avoidance of 
stimuli, feelings of detachment or estrangement from others, 
inability to experience a normal range of emotional feelings, 
sleep difficulties, irritability with outbursts of anger, 
difficulty concentrating, hypervigilance, and exaggerated 
startle response.  

The examiner concluded that the experience relayed by the 
appellant met the diagnostic criteria for PTSD.  He further 
found that it was consistent with a historically documented 
period of intense combat activity (Tet of 1968) in the region 
where the appellant was assigned.  The examiner diagnosed the 
appellant with combat-related PTSD and  personality disorder, 
NOS.  

A.  PTSD Criteria and Analysis

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well grounded claim for PTSD 
requires (1) medical evidence of a current disability; (2) 
medical or lay evidence (presumed credible for these 
purposes) of an in-service stressor; and (3) medical evidence 
of a link between service and the current PTSD disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997);  see Epps v. 
Brown, 9 Vet. App. 341, 343-44 (1996);  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996).  

If the claim is not well grounded, the veteran cannot invoke 
VA's duty to assist in the development of the claim.  See 38 
U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

The Court has held that eligibility for service connection 
for a well-grounded PTSD claim requires the presence of three 
elements: (1) a current and clear medical diagnosis of PTSD 
(presumed to include adequacy of PTSD symptomatology and 
sufficiency of claimed in-service stressor); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  

Pursuant to the Cohen holding, 38 C.F.R. § 3.304(f) 
addressing direct service connection for PTSD was recently 
amended, effective March 7, 1997.  64 Fed. Reg. 32807 (1999).  
Thus, the regulatory criteria governing service connection of 
the veteran's PTSD changed while his claim was pending.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply unless Congress provided otherwise.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the new regulation, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (1999).  

Under the old regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed in-service stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded a combat citation, such as the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation, will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board initially notes that the veteran has presented a 
well-grounded claim within the meaning of 38 U.S.C.A. § 
5107(a).  The veteran has received a current diagnosis of 
PTSD from two VA physicians and one non-VA physician.  The 
veteran has presented lay evidence (presumed credible for 
well-groundedness) of in-service stressors, and there are 
physicians who have concluded that there was a link between 
service and the current PTSD disability.  See Cohen, supra, 
at 137.  

Once the veteran has established a well-grounded claim, VA 
has a duty to assist the veteran in the development of facts 
pertinent to his claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  

Pursuant to the Board remand, the RO sent a request to the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) requesting verification of the veteran's alleged 
in-service stressors.  USASCRUR responded in June 1997 that 
it had discontinued PTSD research on behalf of U.S. Marine 
Corps (USMC) veterans and that USMC Headquarters was now 
conducting such research.  USASCRUR stated that it had 
forwarded the verification request to the USMC Historical 
Center (USMCHC).  

In June 1997 the USMCHC responded that the veteran had not 
cited any specific dates of his alleged stressors.  In 
addition, it stated that budget and staff limitations 
precluded providing more than two months of command 
chronologies without charge.  USMCHC requested the veteran to 
specify which two months he wanted.  Additional records would 
require a fee.  




The RO sent a notice to the veteran asking him to furnish the 
dates of the stressor events supporting his claim.  The RO 
asked him to furnish the specific month and year of each 
incident.  In response, the veteran provided a statement 
dated August 1997 narrating a history of stressors resulting 
from his service in Vietnam.  

This letter was forwarded to USMCHC in September 1997.  In 
October 1997 the USMCHC essentially responded that the 
veteran's cited dates were not specific enough.  USMCHC again 
stated that no more than two months of command chronologies 
could be provided without charge and requested that the 
veteran specify which two months he wanted, by unit and 
month.  

In December 1997 the RO sent a letter to the veteran 
notifying him of their inability to verify his claimed 
stressors due to the lack of specific information.  The RO 
advised the veteran that he could submit more specific 
information directly to the USMCHC.  They notified the 
veteran that the VA had no provisions to pay for any records.  
The RO also requested the veteran to see the letter from the 
USMCHC enclosed with the notice.  

The RO satisfied the duty to assist in this instance.  The RO 
made numerous attempts to verify the veteran's alleged 
stressors.  When it determined that it had been unsuccessful 
in its attempt to obtain such verification, the RO notified 
the veteran of this and advised him that he could submit his 
own request to the USMCHC.  The RO also notified the veteran 
that VA has no provision for paying a fee in order to obtain 
any records.  

Therefore, the duty to assist has been satisfied.  See 38 
C.F.R. 3.159(b), (c) (1998); VAOPGCPREC 7-95 (holding that 
the proscription for paying fees for evidence applies to both 
Federal and non-Federal sources, and that the Secretary may 
require claimants to assume responsibility for payment of any 
fees associated with obtaining records from Federal or non-
Federal sources).  

In addition, as will be discussed in more detail below, the 
evidence establishes that the appellant's report of stressors 
has been somewhat inconsistent and/or anecdotal.  In light of 
the appellant's inability to provide more specific and 
consistent details regarding alleged stressful events in 
active service, the Board finds that requesting this 
information again would be futile, and is not required.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence").  The Board notes that the 
duty to assist does not require endless "fishing expeditions" 
in order to find evidence which might possibly support a 
claim, while the veteran waits in a passive role.  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  Therefore, the duty 
to assist has been discharged in this case.  

The Board concludes that the probative medical evidence has 
not established service connection to PTSD under either the 
new or old regulation pertaining to PTSD.  In rendering this 
conclusion, the Board notes that the substance of the 
previous 38 C.F.R. § 3.304(f) has not been significantly 
altered.  Under the new regulation, the three requirements 
remain essentially unchanged.  It still requires medical 
evidence of a current diagnosis, a medical link between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (1999).  Therefore, 
because the general requirements of the regulation have not 
been substantively changed, the Board further finds that the 
veteran was not prejudiced by not being notified of the 
change in the regulation.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The Board additionally notes that the RO's failure to 
specifically provide the appellant with a VA examination 
conducted by a board of two psychiatrists who had not 
previously seen him constitutes harmless error.  The record 
shows that the appellant was afforded two VA examinations on 
the same day in October 1998 and that each of these 
examinations was conducted by a physician who had not seen 
the appellant before.  




Further, the record shows that both of these examinations 
were comprehensive and satisfied the remaining requests of 
the Board remand pertaining to a VA examination.  They both 
provided a GAF score, examined for all current psychiatric 
disabilities including PTSD, and gave opinions as to their 
etiology.  Therefore, the Board concludes that the lack of a 
single VA examination conducted by a board of two 
psychiatrists constitutes harmless error because the 
appellant was in fact afforded two psychiatric VA 
examinations by psychiatrists who had not previously examined 
him, and these examinations fulfilled the other remand 
instructions regarding the VA examination.  See U.S.C.A. 
7261(b) (West 1991); Stegall v. West, 11 Vet. App. 268 
(1998); Bernard, supra.  

The record clearly establishes that the veteran has been 
currently diagnosed with PTSD.  He was diagnosed with the 
condition by a treating physician as well as an examining VA 
physician.  These physicians have linked the veteran's PTSD 
to in-service stressors reported by the veteran.  

The remaining issue is whether there is credible supporting 
evidence that the claimed in-service stressors occurred.  The 
claim for service connection for PTSD in this appeal must be 
decided based upon the question of whether the in-service 
stressor(s) reported by the veteran and relied upon by the 
competent medical professionals diagnosing PTSD occurred, is 
substantiated by competent corroborating evidence.  That 
question involves both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record.  The Court has held that, "[i]t is the 
duty of the BVA as the fact finder to determine credibility 
of the testimony and other lay evidence."  Culver v. 
Derwinski, 3 Vet.App. 292, 297 (1992).

Before answering this question, it must first be determined 
whether the veteran engaged in combat with the enemy.  See 
Zarycki v. Brown, 6 Vet. App. 91 (1993).  

Whether a veteran has engaged in combat is determined through 
recognized military citations or other service department 
evidence.  In other words, a veteran's bare assertions that 
he "engaged in combat with the enemy" are not sufficient, by 
themselves, to establish this fact.  See Zarycki v. Brown, 6 
Vet. App. at 98 (emphasis added).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see 38 U.S.C.A. § 1154(b) 
(West 1991).  

The available evidence in this case has failed to establish 
that the veteran was engaged in combat.  The veteran has not 
received any specific combat citations.  Available service 
personnel and medical records show no indication that the 
veteran actually engaged in combat.  Therefore, there is no 
military or other supporting evidence that the veteran 
actually engaged in combat.  See Zarycki, 6 Vet. App. at 98.  
When referring to combat situations, there must be 
corroboration that the veteran was engaged in combat with the 
enemy or exposed to more than the ordinary stressful 
environment of a combat zone.  The Board is not bound to 
accept the veteran's uncorroborated account of his Vietnam 
experiences.  See Hayes v. Brown, 5 Vet. App. 60, 67 (1993); 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1991).  

Therefore, in this case, credible supporting evidence that 
the veteran's alleged stressors occurred must be shown.  See 
38 C.F.R. 3.304(f); see also Zarycki at 98.  After carefully 
reviewing all of the evidence of record, the Board concludes 
that credible evidence supporting the existence of the 
veteran's alleged in-service stressors has not been provided.  


As was stated above, there is no evidence in the available 
service records present that corroborate the veteran's 
accounts of in-service stressors.  The primary evidence in 
support of his claim are the veteran's own statements and the 
conclusions of Dr. M.C. and Dr. F.V.L. linking the veteran's 
PTSD to service.  

Regarding the veteran's own lay statements, the Board notes 
that the Court has held that if the claimed stressor is found 
to not be combat-related, the veteran's lay testimony 
regarding the in-service stressors is insufficient to 
establish the occurrence of the stressor.  See Dizoglio v. 
Brown, 9 Vet.App. 163, 166 (1996).  

In addition, the Board notes that veteran's own accounts of 
in-service stressors are not entirely consistent in terms of 
their chronology and are, in several instances, anecdotal in 
nature and therefore not verifiable.  

In his application, the veteran generally alleged that he 
incurred PTSD between 1967 and 1968.  In his August 1994 
notice of disagreement, the veteran reported experiencing 
mortar attacks and feeling like a sitting duck in a shooting 
gallery.  

In February 1995 the veteran reported hearing an announcement 
regarding enemy attacks during his flight into Vietnam which 
he interpreted as being an actual air attack.  The appellant 
reported a history of mortar and rocket attacks on his base 
at Phu Bai, one of which landed 20 feet from his "hutch."  
He reported that shrapnel from that mortar got embedded in 
the ground next to one of his friends and had hit some of his 
personal belongings.  

The veteran reported hearing a siren go off in a neighboring 
unit and hearing someone calling his name, asking him whether 
he should turn on the siren.  He reported being awakened by 
the "105 howitzer group" firing at enemy targets.  He also 
reported driving by a hole in the ground that had been a 
bunker.  Other stressors reported were seeing what happened 
to a fellow Marine inside a bunker after a mortar landed in 
it.  

He reported that enemy fire had hit a plane during a flight 
he was on to Da Nang.  He stated that he had switched seats 
and that the person who had taken his previous seat was 
injured by the enemy fire.  The veteran also reported feeling 
the constant harassment of officers and antagonism between 
the enlisted men and officers.  The veteran did not specify 
any dates in this account.  

In April 1995, the veteran reported that a fellow Marine was 
killed while on guard duty in February, March, or April of 
1967.  He reported that two mortar rounds hit the new chapel 
in April or May of 1967; a rocket into the 1st Marine 
Division area in June or July of 1967; and being on constant 
alert due to the Tet Offensive between September 1967 and 
February 1968.  The veteran also generally repeated some of 
the previously alleged stressors without actually dating 
them.  The veteran specified that he did not know the name of 
the Marine who had been killed and wrote that he had served 
in another section.  

In August 1997 the veteran reported feeling suicidal prior to 
going to Vietnam.  The veteran again related his feeling like 
his plane was about to be shot down attack and specified that 
this was in May 1967.  The veteran reported that that his 
personal effects had been damaged by shrapnel from a mortar 
attack some time during the time period between July and 
October of 1967.  Contrary to his previous report in April 
1995, the veteran reported that a fellow Marine serving with 
the veteran in FLSG-A had been killed when a mortar landed in 
the bunker with him.  The veteran had previously reported in 
April 1995 that the Marine had been killed between February 
and April 1967 and that the Marine had served in a different 
section.  

The veteran reported in his August 1997 statement that the 
1st Marine Division had arrived in Phu Bai in December 1967.  
The veteran reported that after a night of mortar and rocket 
attacks, he had gone over to check on his uncle who was 
reportedly in the 1st Marine Division.  In his April 1995 
statement, the veteran specified that the rocket and mortar 
attack on the 1st Marine Division had occurred in June or 
July of 1967.  

The veteran reported in August 1997 that during late 1967 or 
early 1968 the chapel sustained two rounds from a mortar 
attack through the steeple.  This is contrary to his 
statement in April 1995 in which the veteran specified that 
the chapel had sustained damage from two rounds of a mortar 
attack in April or May of 1967.  The veteran again reported 
other stressful incidents which he had previously reported 
but without specifying which month they had occurred in.  

In December 1997, the veteran submitted another statement 
relating stressful events that occurred to him in Vietnam.  
The veteran did not specify the months or years in which 
these alleged stressors occurred in this statement.  The 
veteran reported some incidents which he had previously 
reported and neglected to mention other events which he had 
earlier mentioned.  He wrote about his thoughts of suicide 
prior to going to Vietnam, his fear of being shot down during 
his flight, the turning on of the siren while he was on duty, 
and the harassment he experienced at the hands of his 
superiors in Vietnam.  

The veteran did not specify other stressors which he had 
previously referred to, including the mortar attacks on the 
1st Marine Division, the damage to the chapel, and the death 
of the Marine.  He also mentioned an alleged stressor which 
he had not previously mentioned.  The veteran reported that 
the squad he was in came across some Vietnamese pedestrians 
and started throwing C-ration cans of food to them.  The 
veteran stated that when he made an effort to control the 
group and prevent "further incidents," he was threatened 
with bodily harm and injury.  The veteran did not specify the 
date of this alleged stressor.  

Therefore, the Board finds that the veteran's alleged 
stressors are either internally inconsistent or too anecdotal 
to be verifiable.  In order to be researched, incidents must 
have been reported and documented at the time of occurrence, 
and, the veteran must provide adequate information as to the 
who, what, where and when of each stressor.  Cohen v. Brown, 
supra at 148 (citing the USASCRUR).  






Importantly, in view of the veteran's prior inability to 
provide more specific and consistent details regarding 
alleged stressful events in active service, the Board finds 
that requesting this information again would be futile, and 
is not required.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) ("[t]he duty to assist is not always a one-way street.  

If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence").  The 
Board notes that the duty to assist does not require endless 
"fishing expeditions" in order to find evidence which might 
possibly support a claim, while the veteran waits in a 
passive role.  Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  

Regarding the physician opinions, the record shows that Dr. 
M.C. linked the veteran's PTSD to in-service stressors based 
on the veteran's reported history and symptomatology.  In his 
conclusions, Dr. M.C. referred primarily to the veteran's 
symptomatology and generally related his PTSD to his service 
in Vietnam.  He did not actually link the veteran's PTSD to a 
specific in-service stressor or stressors.  Dr. F.V.L.'s 
conclusion that PTSD was combat-related was also based 
primarily upon the veteran's reported history of stressors.  
He specifically concluded that the in-service experience 
relayed by the veteran related to his current PTSD.  

The Court has held that the fact that a medical opinion was 
provided relating PTSD to events the veteran described in 
service could not constitute "credible supporting evidence" 
of the existence of the claimed noncombat stressor.  See 
Moreau v. Brown, 9 Vet.App. 389, 396 (1996).  

Without credible supporting evidence that the claimed in-
service noncombat-related stressors actually occurred, the 
diagnoses of PTSD opined to be causally related to the 
claimed stressful in-service events, is not supportable.  



Each of the diagnoses of PTSD and the linkage of PTSD to 
service were based upon interviews with the veteran and on a 
history of stressors as related by him.  The Board is not 
bound to accept medical opinions which are based on history 
supplied by the veteran where that history is unsupported.  
See Black v. Brown, 5 Vet.App. 177 (1993); Swann v. Brown, 5 
Vet.App. 229 (1993); Reonal v. Brown, 5 Vet.App. 458 (1993); 
Guimond v. Brown, 6 Vet.App. 69 (1993).  Moreover, the Board 
is not required to accept a physician's diagnosis "[j]ust 
because a physician or other health care professional 
accepted the veteran's description of his [wartime] 
experiences as credible and diagnosed the veteran as 
suffering from PTSD."  West v. Brown, 7 Vet.App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet.App. 614, 618 
(1992).

In short, the sole supporting evidence that the alleged 
stressful events occurred are the veteran's own statements 
and notation of such experiences as recorded by medical 
professionals in connection with treatment and evaluation.  A 
noncombat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors occurred.  Cohen v. 
Brown, supra at 147.  The Board also notes that credible 
supporting evidence of the occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  See Moreau v. Brown, 9 Vet.App. 389, 396 
(1996).  

In conclusion, the Board has determined that there is no 
credible supporting evidence that any of the claimed in-
service stressors occurred.  See 38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet.App. 70, 79-80 (1994).  In light of the 
above, there is not an approximate balance of positive and 
negative evidence to which the benefit-of-the-doubt standard 
applies; the preponderance of the evidence is against the 
claim of service connection for PTSD and the veteran's appeal 
is denied.  38 C.F.R. § 3.304(f).

Criteria and Analysis for a chronic 
acquired variously diagnosed psychiatric 
disorder

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 


In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board initially notes that the veteran has presented a 
well-grounded claim within the meaning of 38 U.S.C.A. § 
5107(a).  

He has been diagnosed with a current psychiatric disorder 
other than PTSD, and Dr. T.E. essentially concluded at the 
October 1998 VA examination that the veteran's psychiatric 
condition is linked to service.  

Once the veteran has established a well-grounded claim, VA 
has a duty to assist the veteran in the development of facts 
pertinent to his claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board is satisfied that all relevant facts have 
been properly developed with regard to this issue, and that 
no further assistance is required in order to satisfy the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

During the October 1998 VA examination, Dr. T.E. diagnosed 
the veteran with a chronic, generalized anxiety disorder, 
dysthymic disorder, and personality disorder, NOS.  Dr. T.E. 
concluded that there was no doubt that the veteran's 
experience in Vietnam was a very bad and anxiety provoking 
event due to the increased amounts of stress the war brought 
to bear on him.  He also noted that the war may have been the 
aggravating factor in his psychiatric condition.  The Board 
concludes that this statement represents a medical opinion of 
a causal nexus between the veteran's current psychiatric 
condition (other than PTSD) and service.

The Board notes that the evidence in favor of the veteran's 
claim consists of a current diagnosis of a psychiatric 
disorder other than PTSD and a medical opinion linking that 
condition to service.  The evidence against the claim 
consists of the lack of treatment records for a psychiatric 
condition for approximately 14 years following his discharge 
from service.  In addition, there is no specific notation of 
an anxiety disorder diagnosed in service.  

Based upon a full review of the record, the Board finds that 
there is an approximate balance of the positive and negative 
evidence, and that the veteran is entitled to the benefit of 
the doubt.  Alemany v. Brown, 9 Vet. App. 518, 520 (1996) 
(citing Gilbert, supra, at 53).  

With this in mind, the Board finds that the record contains 
competent VA medical evidence of an etiologic nexus between 
the veteran's current psychiatric disability (other than 
PTSD) and active duty.  Accordingly, the Board concludes that 
a chronic, variously diagnosed psychiatric disorder (other 
than PTSD) was incurred during active service.  


ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for pes planus, the appeal 
is denied.  

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for defective hearing, the 
appeal is denied.  

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder (other than PTSD) is 
granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

